I respectfully dissent.
It is conceded by the majority of the court that, under the letter of the last legislative enactment on the subject, a claim growing out of tort is included among those for which garnishment may be issued before judgment. But, say the majority, the historical background of the matter is such that, in the opinion of the majority, the legislature did not intend so to include a cause of action arising from tort. The best way to interpret a statute is to take the plain English of it. Judges are treading on dangerous ground when they assume authority to disregard unmistakable language of the law — and attempt to justify so doing merely by opining that the legislature did not intend to do what it did do.